Name: 2011/462/EU: Commission Implementing Decision of 25Ã July 2011 rejecting two applications for entry in the register of protected designations of origin and protected geographical indications provided for in Council Regulation (EC) NoÃ 510/2006 (Eilenburger Sachsenquelle (PDO)), (Eilenburger Sanusquelle (PDO)) (notified under document C(2011) 5251)
 Type: Decision_IMPL
 Subject Matter: consumption;  beverages and sugar;  marketing;  Europe
 Date Published: 2011-07-26

 26.7.2011 EN Official Journal of the European Union L 194/34 COMMISSION IMPLEMENTING DECISION of 25 July 2011 rejecting two applications for entry in the register of protected designations of origin and protected geographical indications provided for in Council Regulation (EC) No 510/2006 (Eilenburger Sachsenquelle (PDO)), (Eilenburger Sanusquelle (PDO)) (notified under document C(2011) 5251) (Only the German text is authentic) (2011/462/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 510/2006 of 20 March 2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1), and in particular the second subparagraph of Article 6(2) thereof, Whereas: (1) On 5 November 1999, Germany notified to the Commission two applications for registration under Article 5 of Council Regulation (EEC) No 2081/92 (2) concerning the two names of mineral waters listed in the Annex. However, these names are not included in the list of natural mineral waters recognised by Member States (3) in accordance with Article 1 of Directive 2009/54/EC of the European Parliament and of the Council of 18 June 2009 on the exploitation and marketing of natural mineral waters (4). Consequently, as these names cannot be recognised in the internal market as marketable mineral waters, they should not be registered. (2) In the light of the above, the two applications for registration of the designations listed in the Annex to this Decision should be rejected. (3) The measures provided for in this Decision comply with the opinion of the Standing Committee on Protected Geographical Indications and Protected Designations of Origin, HAS ADOPTED THIS DECISION: Article 1 The applications for registration of the designations listed in the Annex to this Decision are rejected. Article 2 This Decision is addressed to the Federal Republic of Germany. Done at Brussels, 25 July 2011. For the Commission Dacian CIOLOÃ  Member of the Commission (1) OJ L 93, 31.3.2006, p. 12. (2) OJ L 208, 24.7.1992, p. 1. (3) OJ C 54, 7.3.2009, p. 7. (4) OJ L 164, 26.6.2009, p. 45. ANNEX Natural mineral waters and spring waters GERMANY Eilenburger Sachsenquelle Eilenburger Sanusquelle